DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 31 October 2022. These amended Claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 32 and 33 have been cancelled.
	
Response to Arguments
Applicant’s arguments with respect to Claim 41 have been fully considered and are persuasive.  The 112(a) of Claim 41 has been withdrawn. 
Applicant’s arguments with respect to Claims 28 and 39 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 28 and 39 has been withdrawn. 
Applicant’s arguments with respect to Claim 28 have been fully considered and are persuasive.  The 112(d) Rejection of Claim 28 has been withdrawn. 
Applicant’s arguments with respect to Claim 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments have been fully considered but they are not persuasive. 
Applicant argues Yamanaka fails to disclose the shape nor functionality of respective portions of the workpiece before or after machining, thus failing to disclose the balancing disk and the disk being distinct from and spaced apart from a functional portion of the workpiece. Examiner respectfully disagrees. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” See MPEP 2111.
Yamanaka discloses the flange portion as being the portion of the workpiece that is machined for balance (Col 6, lines 21 – 24). The flange is not expressly labelled in the figures, however Yamanaka also disclose the flange is machined by 46 in Figure 14 and is on the right side of the workpiece (Col 6, lines 21 – 24). Element TC is a part of 46 (Col 6, lines 10 – 12). Thus, the flange can be deduced as the element of W being machined by TC in Figure 14, which also is located on the right side of W. Yamanaka also discloses a cam or the like is machined via TC as illustrated in Figure 12 (Col 6, lines 8 – 12). Turning to Figure 12, the element being machined by TC is not the same as that being machined in Figure 14. As such, it can be deduced the cam and flange form different parts of the workpiece, spaced along the shaft (Figure 12, 14). This is further supported as Yamanaka expressly states a cam is machined, then a flange is machined. Dictionary.com defines “cam” as a disk or cylinder having an irregular form such that its motion, usually rotary, gives to a part or parts in contact with it a specific rocking or reciprocating motion. As such, Yamanaka’s cam is a functional portion of the workpiece which is spaced apart from the balancing flange.
Dictionary.com also defines “disk” as any surface that is flat and round, or seemingly so. As such, a “disk” is not necessarily circular or round. For example, US 2014/0307260 refers to a square disk in [0025], US 2013/0042687 refers to a rectangular disk in [0039], US 2015/0107128 refers to both an oval disk and ripple disk in [0018]. Furthermore, Examiner does not rely on Yamanaka to disclose the fully-round outer contour of the disk, instead relying on Hessbrueggen as discussed in the rejection below. Examiner deems the claim rejection as proper.
Applicant also argues Yamanaka discloses a smooth-surfaced interface between, the cutting tool and balancing disk. Examiner respectfully disagrees. 
Figure 12 does not illustrate the interface between the cutting tool and balancing disk as being smooth. As applicant argues above, the flange could be square or rectangular in shape. Furthermore, the Yamanaka does not disclose the flange is fully-round. As such, when balancing is initiated, a smooth-surfaced interface will not be present. Only if a fully-round outer contour is present will a smooth-surfaced interface be present. Furthermore, Yamanaka’s flange may or may not be generally balanced based on its shape. For example, a square or rectangular shape would not be generally balanced. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yamanaka so that the balancing disk is round machined with the workpiece so that it has a fully-round outer contour for the benefit of having a smooth-surfaced interface between the cutting tool and balancing disk, as taught by Hessbrueggen [0005] and further begin balancing with a shape that is generally already balanced thus minimizing the unbalance. As such, Examiner deems the claim rejection as proper.
Applicant also argues Hessbruggen and McClanahan should not be combined as they teach away from the combination. Hessbruggen teaches a single cutting tool and discourages lasers white McClanahan utilizes multiple lasers at different locations. Examiner respectfully disagrees.
Examiner does not rely on neither Hessbruggen nor McClanahan for their teachings regarding the use or disuse of lasers. Examiner relies on Hessbruggen to teach the use of a balancing disk having a fully-round outer contour and relies on McClanahan to teach duplicating the balancing disks. Examiner does not suggest modifying Hessbruggen by incorporating lasers. As such, the combination does not teach away and Examiner deems the claim rejection as proper.
Applicant also argues Koch does not explain why mass can be removed at a higher rotational speed than the speed at which the measurement occurs, thus there is no motivation for the combination. 
  	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
Examiner has attached a reference illustrating different cutting speeds according to cutting tool selection vs material to be cut. As such, one skilled in the art is aware there is an optimal rotational speed which may be higher than the rotation speed measuring occurs. 
Koch teaches measuring occurs at a slower rotational speed than does the removing material [0056, 0057].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the measuring occurs at a slower rotational speed than does the removing material for the benefit of selecting a speed, as taught by Koch [0057], which can be tailored best for the tools selected for mass removal. As such, Examiner deems the claim rejection as proper.
Applicant also argues Hoffman fails to disclose removing material at the same time to reduce the imbalance. Examiner respectfully disagrees. 
Hoffman teaches both grinding wheels moved in the direction of 19 until they are opposite 14 [0044 – 0045]. The grinding wheels are then shifted in the direction of arrows 20 until the imbalance is compensated [0045]. Hoffman does not teach the motions are not occurring at the same time. As such, Hoffman teaches removing material at the same time to reduce the imbalance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“machining means” of Claims 20 and 28 is interpreted to mean a grinding unit, grinding belt, defined cutting edges, or undefined cutting edges. 
“machine unit” of Claims 25 and 30 is interpreted as supporting structure for the machining means

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20, 22, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 5493763), in view of Hessbrueggen et al. (EP 0754937), in further view of Van Denend (US 2007/0095231). Citations pertaining to Hessbrueggen refer to the previously attached English Translation.
Regarding Claim 17, Yamanaka discloses a method for balancing a workpiece (W), comprising: 
rotating the workpiece about an axis of rotation (z-axis) (S13), wherein the workpiece comprises a balancing disk (flange portion) (Figure 14); 
measuring the forces and/or torques and/or oscillations that result during the rotation of the workpiece from an unbalance of the workpiece (Col 6, lines 14 – 18); and
removing material of the balancing disk so as to reduce the unbalance and cause the balancing disk to have a non-round outer contour (the balancing disk is eccentrically machined) (Col 6, lines 21 – 24),
wherein the balancing disk is disposed on a shaft of the workpiece (see flange portion and shaft of W in Figure 12), wherein the balancing disk (flange portion i.e. portion being machined by TC in Figure 12) is distinct from and spaced apart from a functional portion (cam i.e. portion being machined by TC in Figure 14) of the workpiece along the shaft of the workpiece (Col 6, lines 8 – 33).
Yamanaka does disclose the workpiece is round machined save for a cam or the like (Col 6, lines 8 – 12) but fails to expressly disclose the balancing disk has a fully-round outer contour.
Hessbrueggen discloses a method for balancing a workpiece, comprising rotating the workpiece (5) about an axis of rotation (6) [0015], wherein the workpiece comprises a balancing disk (lower portion of 5 as seen in Figures 1, 2) with a fully-round outer contour (see outer contour of this portion of 5 in Figure 3a); and removing material of the balancing disk (via 9) so as to reduce the unbalance and cause the balancing disk to have a non-round outer contour (see outer contour of 5 in Figure 3c) [0016, 0017].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yamanaka so that the balancing disk is round machined with the workpiece so that it has a fully-round outer contour for the benefit of having a smooth-surfaced interface between the cutting tool and balancing disk, as taught by Hessbrueggen [0005] and further begin balancing with a shape that is generally already balanced thus minimizing the unbalance.
Nevertheless, the combination fails to expressly disclose wherein the material is removed from the rotating workpiece during said measuring.
Van Denend discloses a method for balancing a workpiece (10), comprising: removing material of the workpiece (via 24) so as to reduce the unbalance, wherein the material is removed from the rotating workpiece during said measuring [0039, 0045].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the material is removed from the rotating workpiece during said measuring for the benefit of correction occurring at the same time unbalance is detected, as taught by Van Denend [0045], thus saving time and making the balancing process more efficient.
Regarding Claim 18, Yamanaka discloses the material of the workpiece is removed by a defined cutting edge (TC) to reduce the unbalance (Figure 10) (Col 5, lines 37 – 43; Col 6, lines 21 – 24).
Regarding Claim 20, Yamanaka discloses during said removing of material, advancement occurs by way of a relative movement between the workpiece and a machining means (46, 48, 49) (Col 5, lines 29 – 59; Col 6, lines 21 - 24) (Figure 12, 14).
Regarding Claim 22, Yamanaka discloses during said removing of material of the workpiece to reduce the unbalance, advancement occurs cyclically (Col 5, lines 45 – 51).
Regarding Claim 36, Yamanaka discloses removing material of the balancing disk comprises removing material from a non-functional surface of the balancing disk of the workpiece (as the material is removed from a flange and the functional portion is a cam) (Col 6, lines 8 – 33).

Claims 24, 25, 28, 30, 31, 34, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 5493763), in view of Hessbrueggen et al. (EP 0754937), in further view of Van Denend (US 2007/0095231), in further view of McClanahan (US 6655208), in further view of Hofmann (DE 1960506). Citations pertaining to Hofmann refer to the previously attached English Translation.
Regarding Claim 24, the combination fails to expressly disclose the balancing disk is one of a plurality of balancing disks of the workpiece that have fully-round outer contours.
McClanahan discloses a plurality of balancing disks (45) of a workpiece (17) having fully-round outer contours (Figures 2, 3), each having a respective structure (44) for removing material from the balancing disks (Col 6, lines 4 – 37).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combinations by duplicating the modified flange portion and locating it at a different location along the workpiece i.e. the balancing disk is one of a plurality of balancing disks of the workpiece that have fully-round outer contours and duplicating the machining structure to machine the additional balancing disk for the benefit removing imbalances due to variations in roundness, straightness and wall thickness, as taught by McClanahan (Col 4, lines 17 – 36).
Nevertheless, the combination fails to expressly disclose the material thereof being removed at the same time to reduce the unbalance.
Hofmann discloses a workpiece comprises a plurality of separate balancing bodies (14), the material thereof being removed at the same time to reduce the unbalance (via both 17) [0043 – 0045] (Figure 2).
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by having the material thereof being removed at the same time e.g. via the duplicate machining structure to reduce the unbalance for the benefit of balancing heavier rotating bodies with very little technical effort, as taught by Hofmann [0010].
Regarding Claim 25, Yamanaka discloses a device for balancing a workpiece (W), in at least Figures 7 and 10 - 14, comprising: 
a clamping unit (4, 9, 11) configured to clamp the workpiece (Col 3, lines 43 – 54) (Figure 7); a rotary drive (17) configured to rotate the workpiece about an axis of rotation (z-axis) (Col 3, lines 64 – 65) (Figure 7); 
a sensor (19A) configured to measure forces and/or torques and/or oscillations caused by an unbalance of the workpiece during rotation (Col 6, lines 13 – 18); and 
at least one machining unit (46) configured to remove material from a balancing disk (flange portion) (Figure 14), the at least one machining unit removing material based on signals of the sensor so as to reduce the unbalance and cause the balancing disk to have non-round outer contours (the balancing disk is eccentrically machined) (Col 6, lines 21 – 24),
wherein the balancing disk is disposed on a shaft of the workpiece (see flange portion and shaft of W in Figure 12), wherein the balancing disk (flange portion i.e. portion being machined by TC in Figure 12) is distinct from and spaced apart from a functional portion (cam i.e. portion being machined by TC in Figure 14) of the workpiece along the shaft of the workpiece (Col 6, lines 8 – 33).
Yamanaka does disclose the workpiece is round machined save for a cam or the like (Col 6, lines 8 – 12) but fails to expressly disclose the balancing disk has a fully-round outer contour.
Hessbrueggen discloses a device for balancing a workpiece, in at least all of the Figures, comprising at least one machining unit (7, 9) configured to remove material from a balancing disk (lower portion of 5 as seen in Figure 1) with fully-round outer contour of the workpiece (see contour in Figure 3a)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yamanaka so that the balancing disk is round machined with the workpiece so that it has a fully-round outer contour for the benefit of having a smooth-surfaced interface between the cutting tool and balancing disk, as taught by Hessbrueggen [0005] and further begin balancing with a shape that is generally already balanced thus minimizing the unbalance.
The combination fails to disclose such that material is removed during rotation of the workpiece while the sensor is measuring.
Van Denend discloses a sensor (22) configured to measure forces caused by an imbalance of a workpiece (10) during rotation [0038], and removing material from the workpiece with the sensor is measuring, wherein removing material is based on signals of the sensor such that material is removed during rotation of the workpiece to as to reduce the imbalance [0039, 0045].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the material is removed from the rotating workpiece while the sensor is measuring for the benefit of correction occurring at the same time unbalance is detected, as taught by Van Denend [0045], thus saving time and making the balancing process more efficient.
Nevertheless, the combination fails to expressly disclose the machining unit removing material at the same time from multiple balancing disks. 
McClanahan discloses multiple balancing disks (45) of a workpiece (17) having fully-round outer contours (Figures 2, 3), each having a respective structure (44) for removing material from the balancing disks (Col 6, lines 4 – 37).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by duplicating the modified flange portion and locating it at a different location along the workpiece i.e. multiple balancing disks with fully-round outer contours of the workpiece and duplicating the machining unit to machine the additional balancing disk for the benefit removing imbalances due to variations in roundness, straightness and wall thickness, as taught by McClanahan (Col 4, lines 17 – 36).
Hofmann discloses a workpiece comprises multiple separate balancing bodies (14), the material thereof being removed at the same time to reduce the unbalance by a machining unit (via both 17) [0043 – 0045] (Figure 2).
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the machining unit removing material at the same time from the multiple balancing disks e.g. via the duplicate machining unit for the benefit of balancing heavier rotating bodies with very little technical effort, as taught by Hofmann [0010].
Regarding Claim 28, Yamanaka discloses a machining means for removing material of the balancing disk is of movable design (Col 5, lines 29 – 59; Col 6, lines 21 - 24) (Figure 12, 14).
Regarding Claim 30, the rejection Claim 25 renders obvious of a plurality of machining units arranged spaced apart along the axis of rotation (Yamanaka’s machining occurs along the axis of rotation, McClanahan renders obvious another balancing disk along the axis of rotation and duplication of Yamanaka’s machining unit). Hofmann also teaches a plurality of machining units spaced apart along an axis of rotation (Figure 2).
The combination would have been obvious for the same reasons regarding the rejection of Claim 25 above.
Regarding Claim 31, Yamanaka discloses the clamping unit comprises bearing means configured to receive shaft seats of the workpiece or a centering spindle (9, 11) for end-side fastening of the workpiece (Col 3, lines 49 – 54).
Regarding Claim 34, Yamanaka discloses the balancing disk is disposed on a shaft of the workpiece (see flange portion and shaft of W in Figure 12).
In the combination as discussed in Claim 25 above, McClanahan renders obvious multiple disks being disposed on Yamanaka’s shaft.
The combination would have been obvious for the same reasons regarding the rejection of Claim 25 above.
Regarding Claim 35, Yamanaka discloses the balancing disk (flange portion i.e. portion being machined by TC in Figure 12) is distinct from and spaced apart from a functional portion (cam i.e. portion being machined by TC in Figure 14) of the workpiece (Col 6, lines 8 – 33).
In the combination as discussed in Claim 25 above, McClanahan renders obvious multiple disks being disposed on Yamanaka’s shaft.
The combination would have been obvious for the same reasons regarding the rejection of Claim 25 above.
Regarding Claim 37, Yamanaka discloses the at least one machining unit is configured to remove material in a way that leaves the non-round outer contour of the balancing disk in a non-functional state (as the material is removed from a flange and the functional portion is a cam) (Col 6, lines 8 – 33).
In the combination as discussed in Claim 25 above, McClanahan renders obvious multiple disks.
The combination would have been obvious for the same reasons regarding the rejection of Claim 25 above.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 5493763), in view of Hessbrueggen et al. (EP 0754937), in further view of Van Denend (US 2007/0095231), in further view of Biehl (DE 2946581). Citations pertaining to Biehl refer to the attached English translation.
Regarding Claim 38, the combination fails to expressly disclose removing material of the balancing disk comprises rough balancing where a first amount of material is removed from the balancing disk and fine balancing where a second amount of material is removed from the balancing disk, with the first amount of material being greater than the second amount of material, wherein the rough balancing and the fine balancing occur at different locations of the balancing disk.
Biehl teaches removing material from a device comprises rough balancing where a first amount of material is removed from the device (to mitigate UA) [0013] and fine balancing where a second amount of material is removed from the device (to mitigate UR) [0014], with the first amount of material being greater than the second amount of material (as UA is a larger imbalance that UR) (Figure 1), wherein the rough balancing and the fine balancing occur at different locations of the device (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by applying Biehl’s method to the balancing disk by having removing material of the balancing disk comprise rough balancing where a first amount of material is removed from the balancing disk and fine balancing where a second amount of material is removed from the balancing disk, with the first amount of material being greater than the second amount of material, wherein the rough balancing and the fine balancing occur at different locations of the balancing disk for the benefit of removing the optimal amount of mass while preventing balancing errors, damage to the workpiece, and damage to the tools, as taught by Biehl [0003 – 0006].

Claims 17 – 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessbrueggen et al. (EP 0754937), in view of Yamanaka et al. (US 5493763), in further view of Van Denend (US 2007/0095231).
Regarding Claim 17, Hessbrueggen discloses a method for balancing a workpiece, comprising 
rotating the workpiece (5) about an axis of rotation (6) [0015], wherein the workpiece comprises a balancing disk (lower portion of 5 as seen in Figures 1, 2) with a fully-round outer contour (see outer contour of this portion of 5 in Figure 3a); 
measuring the forces and/or torques and/or oscillations (via 10,16) that result during the rotation of the workpiece from an unbalance of the workpiece [0016]; and 
removing material of the balancing disk (via 9) so as to reduce the unbalance and cause the balancing disk to have a non-round outer contour (see outer contour of 5 in Figure 3c) [0016, 0017].
Hessbrueggen fails to expressly disclose the balancing disk is disposed on a shaft of the workpiece, wherein the balancing disk is distinct from and spaced apart from a functional portion of the workpiece along the shaft of the workpiece. 
Yamanaka teaches a balancing disk (flange portion) (Figure 14) is disposed on a shaft of a workpiece (W) (see flange portion and shaft of W in Figure 12), wherein the balancing disk (flange portion i.e. portion being machined by TC in Figure 12) is distinct from and spaced apart from a functional portion (cam i.e. portion being machined by TC in Figure 14) of the workpiece along the shaft of the workpiece (Col 6, lines 8 – 33).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Hessbrueggen to by having the  balancing disk be disposed on a shaft of the workpiece, wherein the balancing disk is distinct from and spaced apart from a functional portion of the workpiece along the shaft of the workpiece for the benefit of balancing shaft such as camshafts/shafts having cams or the like, as taught by Yamanaka (Col 6, lines 10 – 11).
The combination fails to expressly disclose wherein the material is removed from the rotating workpiece during said measuring.
Van Denend discloses a method for balancing a workpiece (10), comprising: removing material of the workpiece (via 24) so as to reduce the unbalance, wherein the material is removed from the rotating workpiece during said measuring [0039, 0045].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the material is removed from the rotating workpiece during said measuring for the benefit of correction occurring at the same time unbalance is detected, as taught by Van Denend [0045], thus saving time and making the balancing process more efficient.
Regarding Claim 18, Hessbrueggen discloses the material of the workpiece is removed by a defined cutting edge to reduce the unbalance (via 9).
Regarding Claim 19, Hessbrueggen discloses the material of the workpiece is removed in a direction obliquely to the axis of rotation to reduce the unbalance (9 swings through the contour of 5 before and after the right angle with the axis of rotation) (Figure 3c).
Regarding Claim 20, Hessbrueggen discloses during said removing of material, advancement occurs by way of a relative movement between the workpiece and a machining means (a stationary tool can be used which oscillates) [0011] (Figure 2).
Regarding Claim 22, Hessbrueggen discloses during said removing of material of the workpiece to reduce the unbalance, advancement occurs cyclically (oscillates) [0011].

Claims 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessbrueggen et al. (EP 0754937), in view of Yamanaka et al. (US 5493763), in further view of Van Denend (US 2007/0095231), in further view of McClanahan (US 6655208), in further view of Hofmann (DE 1960506). 
Regarding Claim 25, Hessbrueggen discloses a device for balancing a workpiece, in at least all of the Figures, comprising: 
a clamping unit (4) configured to clamp the workpiece (5) [0015]; 
a rotary drive (1) configured to rotate the workpiece about an axis of rotation (6) [0015]; 
a sensor (16) configured to measure forces and/or torques and/or oscillations caused by an unbalance of the workpiece during rotation [0016]; and 
at least one machining unit (7, 9) configured to remove material from a balancing disk (lower portion of 5 as seen in Figure 1) with fully-round outer contour of the workpiece (see contour in Figure 3a), the at least one machining unit removing material based on signals of the sensor such that material is removed during rotation of the workpiece so as to reduce the unbalance and cause the balancing disk to have non-round outer contour [0015 – 0016] (Figures 3a-3c).
Hessbrueggen fails to expressly disclose the balancing disks are disposed on a shaft of the workpiece, wherein the balancing disks are distinct from and spaced apart from a functional portion of the workpiece along the shaft of the workpiece. 
Yamanaka teaches a balancing disk (flange portion) (Figure 14) is disposed on a shaft of a workpiece (W) (see flange portion and shaft of W in Figure 12), wherein the balancing disk (flange portion i.e. portion being machined by TC in Figure 12) is distinct from and spaced apart from a functional portion (cam i.e. portion being machined by TC in Figure 14) of the workpiece along the shaft of the workpiece (Col 6, lines 8 – 33).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Hessbrueggen to by having the  balancing disk be disposed on a shaft of the workpiece, wherein the balancing disk is distinct from and spaced apart from a functional portion of the workpiece along the shaft of the workpiece for the benefit of balancing shaft such as camshafts/shafts having cams or the like, as taught by Yamanaka (Col 6, lines 10 – 11).
The combination also fails to disclose such that material is removed during rotation of the workpiece while the sensor is measuring.
Van Denend discloses a sensor (22) configured to measure forces caused by an imbalance of a workpiece (10) during rotation [0038], and removing material from the workpiece with the sensor is measuring, wherein removing material is based on signals of the sensor such that material is removed during rotation of the workpiece to as to reduce the imbalance [0039, 0045].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the material is removed from the rotating workpiece while the sensor is measuring for the benefit of correction occurring at the same time unbalance is detected, as taught by Van Denend [0045], thus saving time and making the balancing process more efficient.
Nevertheless, the combination fails to expressly disclose the machining unit removing material at the same time from multiple balancing disks. 
McClanahan discloses multiple balancing disks (45) of a workpiece (17) having fully-round outer contours (Figures 2, 3), each having a respective structure (44) for removing material from the balancing disks (Col 6, lines 4 – 37).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yamanaka by duplicating the flange portion and locating it at a different location along the workpiece i.e. multiple balancing disks with fully-round outer contours of the workpiece and duplicating the machining unit to machine the additional balancing disk for the benefit removing imbalances due to variations in roundness, straightness and wall thickness, as taught by McClanahan (Col 4, lines 17 – 36).
Hofmann discloses a workpiece comprises multiple separate balancing bodies (14), the material thereof being removed at the same time to reduce the unbalance by a machining unit (via both 17) [0043 – 0045] (Figure 2).
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the machining unit removing material at the same time from the multiple balancing disks e.g. via the duplicate machining unit for the benefit of balancing heavier rotating bodies with very little technical effort, as taught by Hofmann [0010].
Regarding Claim 28, Hessbrueggen discloses a machining means for removing material of the balancing disk is of movable design (Figures 3a – 3b).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessbrueggen et al. (EP 0754937), in view of Yamanaka et al. (US 5493763), in further view of Van Denend (US 2007/0095231), in further view of Biehl (DE 2946581). 
Regarding Claim 38, the combination fails to expressly disclose removing material of the balancing disk comprises rough balancing where a first amount of material is removed from the balancing disk and fine balancing where a second amount of material is removed from the balancing disk, with the first amount of material being greater than the second amount of material, wherein the rough balancing and the fine balancing occur at different locations of the balancing disk.
Biehl teaches removing material from a device comprises rough balancing where a first amount of material is removed from the device (to mitigate UA) [0013] and fine balancing where a second amount of material is removed from the device (to mitigate UR) [0014], with the first amount of material being greater than the second amount of material (as UA is a larger imbalance that UR) (Figure 1), wherein the rough balancing and the fine balancing occur at different locations of the device (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by applying Biehl’s method to the balancing disk by having removing material of the balancing disk comprise rough balancing where a first amount of material is removed from the balancing disk and fine balancing where a second amount of material is removed from the balancing disk, with the first amount of material being greater than the second amount of material, wherein the rough balancing and the fine balancing occur at different locations of the balancing disk for the benefit of removing the optimal amount of mass while preventing balancing errors, damage to the workpiece, and damage to the tools, as taught by Biehl [0003 – 0006].

Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessbrueggen et al. (EP 0754937), in view of Yamanaka et al. (US 5493763).
Regarding Claim 40, Hessbrueggen discloses a method for balancing a workpiece, comprising 
rotating the workpiece (5) about an axis of rotation (6) [0015], wherein the workpiece comprises a balancing disk (lower portion of 5 as seen in Figures 1, 2) with a fully-round outer contour (see outer contour of this portion of 5 in Figure 3a); 
measuring the forces and/or torques and/or oscillations (via 10,16) that result during the rotation of the workpiece from an unbalance of the workpiece [0016]; and 
removing material of the balancing disk (via 9) so as to reduce the unbalance and cause the balancing disk to have a non-round outer contour (see outer contour of 5 in Figure 3c) [0016, 0017], 
wherein the workpiece is rotated continuously between a first time when the measuring occurs and a later time when the material is removed from the workpiece (there is no disclosure of stopping the rotation from startup of the spindles, measuring imbalance, and removing material) [0016].
Hessbrueggen fails to expressly disclose the balancing disk is disposed on a shaft of the workpiece, wherein the balancing disk is distinct from and spaced apart from a functional portion of the workpiece along the shaft of the workpiece. 
Yamanaka teaches a balancing disk (flange portion) (Figure 14) is disposed on a shaft of a workpiece (W) (see flange portion and shaft of W in Figure 12), wherein the balancing disk (flange portion i.e. portion being machined by TC in Figure 12) is distinct from and spaced apart from a functional portion (cam i.e. portion being machined by TC in Figure 14) of the workpiece along the shaft of the workpiece (Col 6, lines 8 – 33).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Hessbrueggen to by having the  balancing disk be disposed on a shaft of the workpiece, wherein the balancing disk is distinct from and spaced apart from a functional portion of the workpiece along the shaft of the workpiece for the benefit of balancing shaft such as camshafts/shafts having cams or the like, as taught by Yamanaka (Col 6, lines 10 – 11).
Regarding Claim 39, Hessbrueggen discloses a speed at which the workpiece is rotated stays constant between the steps of measuring and removing the material [0010].

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessbrueggen et al. (EP 0754937), in view of Yamanaka et al. (US 5493763), in further view of Koch et al. (DE102009021725). Citations pertaining to Koch refer to the attached English translation.
Regarding Claim 41, Hessbrueggen fails to expressly disclose the measuring occurs at a slower rotational speed than does the removing material.
Koch teaches measuring occurs at a slower rotational speed than does the removing material [0056, 0057].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the measuring occurs at a slower rotational speed than does the removing material for the benefit of selecting a speed, as taught by Koch [0057], which can be tailored best for the tools selected for mass removal.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 5493763), in view of Hessbrueggen et al. (EP 0754937), in further view of Van Denend (US 2007/0095231), in further view of McClanahan (US 6655208), in further view of Hofmann (DE 1960506), in further view of Gerber (US 2010/0061822). 
Regarding Claim 43, the combination fails to disclose asymmetrically removing material from an axial end face of the workpiece.
Gerber teaches asymmetrically removing material from an axial end face (9) of a workpiece [0014] (Figure 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to  asymmetrically removing material from an axial end face of the workpiece for the benefit of compensating imbalance in the axial plane, as taught by Gerber [0014].

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessbrueggen et al. (EP 0754937), in view of Yamanaka et al. (US 5493763), in further view of Van Denend (US 2007/0095231), in further view of McClanahan (US 6655208), in further view of Hofmann (DE 1960506), in further view of Gerber (US 2010/0061822). 
Regarding Claim 43, the combination fails to disclose asymmetrically removing material from an axial end face of the workpiece.
Gerber teaches asymmetrically removing material from an axial end face (9) of a workpiece [0014] (Figure 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to  asymmetrically removing material from an axial end face of the workpiece for the benefit of compensating imbalance in the axial plane, as taught by Gerber [0014].

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855